Case: 16-51105      Document: 00513949843         Page: 1    Date Filed: 04/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-51105
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          April 12, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

DIEGO VILLALOBOS, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:05-CR-755-8


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Diego Villalobos, Jr., federal prisoner # 64259-180, appeals the denial of
his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence. He contends that
he was entitled to a reduction under Amendment 782 and that the district
court abused its discretion in denying relief because the court failed to consider
the sentencing factors of § 3553(a), Villalobos’s rehabilitative efforts, and his
postsentencing conduct. Villalobos also argues that the court relied too heavily


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51105     Document: 00513949843     Page: 2   Date Filed: 04/12/2017


                                  No. 16-51105

on his aggravating role. He further asserts that a denial of a reduction in his
sentence    resulted    in   unwarranted      sentencing    disparities   among
coconspirators.
      We review for abuse of discretion a district court’s decision whether to
reduce a sentence pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009). The record shows that the district court considered
Villalobos’s postsentencing conduct and the factors of § 3553(a). Moreover, the
sentencing court is not required to provide reasons for its denial of a
§ 3582(c)(2) motion. See Evans, 587 F.3d at 674. Additionally, the reduction
of sentences of other offenders does not establish that the denial of Villalobos’s
motion created unwarranted sentencing disparities.         See United States v.
Smith, 595 F.3d 1322, 1323 (5th Cir. 2010); see also United States v. Duhon,
541 F.3d 391, 397 (5th Cir. 2008) (holding that disparity between codefendants’
sentences was not unwarranted when situations were different).
      To the extent Villalobos challenges the validity of the original sentence,
his claims are not cognizable in a § 3582(c)(2) motion. See United States v.
Hernandez, 645 F.3d 709, 712 (5th Cir. 2011). The district court did not abuse
its discretion in denying his motion. See Dillon v. United States, 560 U.S. 817,
826-27 (2010). The judgment of the district court is AFFIRMED.




                                        2